         Case 2:08-cr-00758-TC Document 1759 Filed 05/11/20 Page 1 of 1



JOHN W. HUBER, United States Attorney (#7226)
J. DREW YEATES, Assistant United States Attorney (#9811)
STEPHN L. NELSON, Assistant United States Attorney (#9547)
RYAN D. TENNEY, Assistant United States Attorney (#9866)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,
                                                  Case No. 2:08CR00758-TC
         Plaintiff,

         vs.                                      NOTICE OF APPEAL

  KEPA MAUMAU,
                                                  Judge Tena Campbell
         Defendant.


       Notice is hereby given that the United States of America, plaintiff in the above-entitled

action, hereby appeals pursuant to 18 U.S.C. §§ 3731 and 3742(b) the sentence and amended

judgment imposed by the District Court on May 11, 2020, as well as the court’s February 18,

2020, decision granting Maumau’s request for compassionate release.

       DATED this 11th day of May, 2020.

                                             JOHN W. HUBER
                                             United States Attorney


                                             /s/ Ryan D. Tenney
                                             RYAN D. TENNEY
                                             Assistant United States Attorney
